Citation Nr: 1618214	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for Graves' disease prior to December 11, 2014.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel








INTRODUCTION

The Veteran had more than 20 years of active duty prior to her retirement in May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled to appear at the Montgomery RO for a personal hearing before a Veterans Law Judge in February 2016.  However, prior to the hearing date, she withdrew her hearing request pursuant to 38 C.F.R. § 20.704(e).

In a September 2015 rating decision, the RO increased the rating assigned to the service-connected Graves' disease to 100 percent, effective December 11, 2014.  Thus, the Board's analysis will be limited to whether an increased initial rating is warranted for Graves' disease prior to December 11, 2014.  The issue on appeal has been rephrased accordingly.


FINDINGS OF FACT

1.  Prior to December 11, 2014, the Veteran's Graves' disease resulted in hypothyroidism with thyroid eye disease manifested by muscular weakness, mental disturbance, and weight gain.

2.  The Veteran's service-connected GERD with hiatal hernia more closely reflects disability tantamount to persistently recurrent epigastric distress with symptoms of dysphagia, pyrosis, nausea, sleep disturbance, and epigastric pain of moderate and frequent severity productive of considerable impairment of health.

3.  The Veteran's Graves' disease and GERD with hiatal hernia do not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent, but no higher, prior to December 11, 2014, for Graves' disease are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7903 (2015).

2.  The criteria for a disability rating of 30 percent, but no higher, for the service-connected GERD with hiatal hernia are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.
As to the Graves' disease and GERD with hiatal hernia claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in June 2007, July 2009, and December 2014 with an addendum opinion also obtained in December 2014.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the June 2007, July 2009, and December 2014 VA examination reports, and the December 2014 VA addendum opinion, are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.

The Board finds the duties to notify and assist have been satisfied in this case.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 10 percent evaluation for Graves' disease prior to December 11, 2014.  Also, the Veteran's GERD with hiatal hernia is currently assigned a 10 percent rating throughout the appeal period.  Nevertheless, the Board's analysis has been undertaken with consideration of the potential propriety of staged ratings.

a. Graves' disease

The Veteran was service-connected for Graves' disease in a November 2007 rating decision.  She was assigned a 10 percent evaluation, effective June 1, 2007.  As noted above, she is now in receipt of a 100 percent evaluation for Graves' disease from December 11, 2014.  See the September 2015 rating decision.  Therefore, the Board's analysis will focus on whether an increased initial rating is warranted for Graves' disease prior to December 11, 2014.

The Veteran's Graves' disease initially manifested as hyperthyroidism.  She had radioactive iodine (RAI) treatment in 2007, and then progressed to hypothyroidism.  See the VA addendum opinion dated December 2014.  Her Graves' disease has been rated under Diagnostic Code (DC) 7900-7903.  See 38 C.F.R. § 4.119; see also 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen).

The Board notes that, secondary to service-connected Graves' disease, service connection has been established for diplopia, migraine headaches, and hypertension.  These disabilities are separately rated and not on appeal at this time.

Under Diagnostic Code 7900, hyperthyroidism with tachycardia, which may be intermittent, and tremor, or; continuous medication required for control, is rated 10 percent disabling.  Hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure is rated 30 percent disabling.  A 60 percent rating is appropriate where there is hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  Where there is thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms, the disability is rated 100 percent disabling.  38 C.F.R. § 4.119.  The same criteria apply for 30 and 60 percent ratings, respectively, under DC 7901 for toxic adenoma of the thyroid gland.  Id.  As such, DC 7901 will not be discussed separately in this analysis, as the same reasoning is applicable to any application of those criteria.  The Board notes that it has considered whether DC 7902 could also apply, but the record lacks evidence of nontoxic adenoma with disfigurement of the head or neck.  Id.

Note (2) to DC 7900 provides that, if ophthalmopathy is the sole finding, rate as impairment of field vision (DC 6080); diplopia (DC 6090); or impairment of central visual acuity (DCs 6061-6079).  38 C.F.R. § 4.119.  DC 6080 provides disability ratings based on defects in the visual field of one or both eyes.  See 38 C.F.R. § 4.79.  DC 6090 provides for disability ratings for double vision.  See id.  Finally, DCs 6061 to 6079 rate disabilities in impairment of visual acuity with correction.  See 38 C.F.R. §§ 4.75, 4.76, 6.79.

The symptoms of hypothyroidism that remain following the RAI treatment may be properly considered under DC 7903 for hypothyroid disabilities.  DC 7903 provides a 10 percent rating for fatigue or continuous medication required for control of hypothyroidism and a 30 percent rating for hypothyroidism manifested by fatigability, constipation and mental sluggishness.  That code provides for a 60 percent rating when the disorder causes muscular weakness, mental disturbance, and weight gain, and a 100 percent rating when the disorder causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, DC 7903.

In view of the relevant evidence, the Board finds that the Veteran is entitled to a disability rating of 60 percent, but no higher, prior to December 11, 2014.

Private treatment records dated in May 2007 note that the Veteran had RAI to treat her Graves' disease four weeks prior.  The treatment provider noted that the Veteran "is still fairly hyperthyroid."  The Veteran endorsed mild heat intolerance and tremor.  She stated that she "feels a little more calm and does think that her heart rate is down and vitals confirmed that."  The Veteran's pulse was 85.

The Veteran was afforded a VA examination in June 2007 at which time the examiner noted that the Veteran's scans were consistent with Graves' disease.  The examiner documented a diagnosis of hyperthyroidism in March 2007.  The Veteran reported that she was experiencing tremors in her hands.  She is currently treated with methimazole and atenolol.  She described fatigability, cold intolerance, and insomnia.  She also endorsed double vision, bilaterally, and dizziness.  The diagnosis was Graves' disease with hyperthyroidism.  The examiner also noted that the Veteran had dry eye syndrome and double vision (diplopia) secondary to thyroid eye disease.  The examiner noted that this disability had no effects on the Veteran's daily activities.

In her November 2008 notice of disagreement (NOD), the Veteran stated that she experiences tachycardia, extreme tremors of the hands/limbs, heart palpitations, restlessness, nervousness, irritability, extreme fatigue, insomnia, menstrual irregularity, hair loss, bulging eyes, shortness of breath, and bruising as a result of her Graves' disease.

A second VA examination was performed in July 2009 at which time the examiner noted that the Veteran had hyperthyroidism and thyroid eye disease.  He explained that, since the ablation performed in July 2007, the Veteran tried medication to treat her Graves' disease, but has a better response with Armour thyroid which has been adjusted a few times.  The Veteran described constipation, insomnia, tremors, hair loss, bruising, and weight gain due to Graves' disease.  The examiner noted that the Veteran's endocrine symptoms included fatigability, cold intolerance, heat intolerance, insomnia, and heart palpitations.  The Veteran reported that she is employed full-time, and has missed three weeks of work in the past twelve months due to thyroid problems.  The examiner noted that the Veteran had an enlarged thyroid on the right side.  The Veteran also complained of double vision, dry eyes, increased tearing, and headaches due to her Graves' disease.  The examiner indicated that the Veteran's Graves' disease has a significant impact on her occupational activities in that she experiences problems with lifting and carrying, weakness or fatigue, and decreased upper extremity strength.  The examiner indicated that the effects of her Graves' disease on her activities of daily living is mild to moderate.

Private treatment records dated in September 2011 indicated that the Veteran has a history of hypothyroidism.  It was further noted that the Veteran reported hair loss and weight gain.  She also noted some numbness and tingling of her upper extremities.  She did not endorse depression, but did describe some mood swings and anxiety.  Private treatment records dated in January 2012 noted that the Veteran suffered from Graves' disease for which she was treated with RAI in June 2007; it was further noted that the Veteran developed hypothyroidism the same year.  The Veteran's treatment provider described the Veteran's report of insomnia and irritability.  It was noted that she did not have tachycardia or heart palpitations.  The Veteran described experiencing some irritability.

Private treatment records dated in October 2012 confirmed an on-going diagnosis of hypothyroidism secondary to treatment for Graves' disease.  The Veteran continued to endorse weight gain.  Her pulse was 76.  In May 2013, a continuing diagnosis of hypothyroidism was indicated.  The Veteran stated that she was concerned about weight gain.  Her pulse was 64.

The Veteran was afforded another VA examination in December 2014 at which time the examiner noted that the Veteran continued to be followed by the endocrinology clinic due to fluctuating thyroid levels.  The examiner described residual hypothyroid endocrine dysfunction.  The Veteran endorsed fatigability, constipation, depression, slowing of thought, muscular weakness, sleepiness, cold intolerance, bradycardia, tremors, hair loss, and double vision.  The examiner noted that her pulse was regular.  The examiner opined that the Veteran's Graves' disease had no impact on her ability to work.  A separate December 2014 VA examination addressed the Veteran's thyroid eye disease at which time the examiner noted diagnoses of bilateral ptosis, diplopia, esotropia, and dry eye syndrome.  The Veteran's sight was 20/40 or better with correction in both eyes.  She had no visual field defect.

A VA addendum opinion was obtained in December 2014, in order to clarify whether the Veteran's Graves' disease residuals were best described as hyperthyroidism or hypothyroidism.  To that end, the VA examiner clarified that the "Veteran was diagnosed with Graves' disease causing hyperthyroidism in 2007.  She was treated with radioactive iodine to which resolved the hyperthyroidism."  The examiner continued, "[s]ince that time, as a result of her service-connected Graves' disease and its treatment, she is an underactive thyroid, or hypothyroidism and requires treatment with levothyroxine on a continuous lifelong basis."  The examiner also noted that a recent endocrinology note indicated the Veteran's constipation is not a result of her treated hypothyroidism.

Based on a review of the VA examination reports and VA and private treatment records, the Veteran's Graves' disease meets the criteria for a 60 percent rating under DC 7903, prior to December 11, 2014.  The evidence shows that the Veteran has repeatedly complained of muscular weakness, weight gain, and mental disturbance.  Thus, the Board will afforded the Veteran the benefit of the doubt that and conclude that the criteria for a 60 percent rating were met prior to December 11, 2014.

The Board considered whether a total disability rating for the Veteran's hypothyroidism meets the criteria for a total disability rating under DC 7903.  Although the Veteran complained of cold intolerance, muscular weakness, and mental disturbance, there is no evidence of bradycardia prior to December 11, 2014.  It is noted that the schedular criteria are conjunctive and require each condition listed to be shown in order to warrant the rating associated with that criteria.  Each of the symptoms listed for a 100 percent rating are not shown here at any time during the appeal period.

The Board recognizes that the Veteran's treatment records document diagnoses of both hyperthyroidism and hypothyroidism as a result of her Graves' disease.  However, her private treatment provider and the December 2014 VA examiner have clarified that the Veteran's thyroid symptoms are best described as hypothyroid residuals following her RAI treatment in 2007.  Accordingly, affording the Veteran all benefit of the doubt, the Board has determined that DC 7903 is most appropriate in this matter.  Nevertheless, the Board considered whether a rating in excess of 60 percent could be properly awarded under DC 7900.  However, evidence does not demonstrate tachycardia or weight loss, as is required for a 100 percent rating.

As discussed above, Note (2) to Diagnostic Code 7900 directs the rater to evaluate associated eye disability under an appropriate diagnostic code if that is the only symptom of hyperthyroid present.  See 38 C.F.R. § 4.119, 7900 Note (2).  As noted above, the Veteran is separately service-connected for diplopia.  She is also service-connected for glaucoma.  Moreover, the Veteran's sight was measured as 20/40 or better with correction.  Compensation for defects in visual acuity is warranted only if there is impairment after correction.  See 38 C.F.R. §§ 4.75, 4.76, 6.79.  And, as described above, there is no evidence of visual field defects.  Based on the evidence, the Veteran could not receive a compensable rating for defects in visual field or visual acuity.  See 38 C.F.R. § 4.119.

Accordingly, the Board concludes that the totality of the evidence of record demonstrates that a 60 percent rating, but no higher, is warranted under the schedular criteria prior to December 11, 2014.

b. GERD with hiatal hernia

In the instant matter, the Veteran's service-connected GERD with hiatal hernia has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 7307 (hiatal hernia).  DC 7346 is deemed by the Board to be the most appropriate, because medical evidence indicates that the Veteran's GERD with hiatal hernia symptomatology most nearly approximates the Veteran's epigastric symptoms including substernal pain, pyrosis, and regurgitation.  Moreover, the Veteran has not argued that the currently assigned diagnostic code is inappropriate.  Accordingly, the Veteran's disability will continue to be rated under DC 7346.

Under DC 7346 (hiatal hernia), a 10 percent rating is assignable when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842 (31st ed. 2007).  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

For the reasons set forth below, the Board finds that a 30 percent evaluation, but no higher, is warranted under DC 7346 throughout the appeal period.

Private treatment records dated in March 2007 document the Veteran's report of crushing chest pain in the epigastric area radiating to his right arm.  The pain was described as 7/10.

The Veteran was afforded a VA examination in June 2007 at which time the examiner confirmed a diagnosis of GERD with hiatal hernia.  The Veteran reported a history of severe GERD for which she was taking Protonix.  The examiner described the Veteran's symptomatology as 'stable.'  The Veteran endorsed heart burn, but denied hematemesis, melena, or abdominal pain.  The examiner noted that the Veteran was well-nourished.  The examiner stated that the Veteran's GERD with hiatal hernia had no effects on her daily activities.

Private treatment records dated in May 2008 documented the Veteran's report of epigastric pain, nausea, and vomiting.

In her November 2008 NOD, the Veteran reported that she suffers from recurrent epigastric distress with a considerable amount of regurgitation.  She stated that she experiences vomiting several nights a week.  She also described chronic constipation and abdominal pain.

The Veteran was afforded a second VA examination as to her GERD with hiatal hernia in July 2009.  She endorsed episodic heart burn.  The examiner noted that endoscopy performed in 2008 confirmed hiatal hernia and esophagitis.  The Veteran continued to be prescribed Protonix, which improved, but did not resolve, her gastroesophageal symptoms.  The Veteran described constipation, indigestion, and heart burn.  The examiner indicated that the Veteran's GERD with hiatal hernia had no significant daily effects.

In November 2009, the Veteran was treated for complaints of "weird dysphagia for solids and liquids," along with a chronic cough.  In March 2010, the Veteran underwent an open laparoscopic repair of hiatal hernia adhesions.  The open surgical procedure was required due to the extensive adhesions.  A separate March 2010 treatment record noted that the Veteran has had "persistent GERD" for five years.  The Veteran endorsed recent reflux symptoms, but denied melena, hematochezia, nausea, vomiting, diarrhea, or abdominal pain.

Private treatment records dated in April 2011 documented the Veteran's report of worsening chronic constipation.  The Veteran endorsed epigastric pain and mild burning esophageal reflux.  She was prescribed Zantac.  She was admitted to the hospital overnight with atypical left anterior and left parascapular chest pain.  She was subsequently diagnosed with a post-infectious and asthma-type syndrome with cough.  See the private treatment records dated in April 2011.

The Veteran was afforded another VA examination as to the GERD with hiatal hernia in December 2014.  The examiner indicated that the Veteran was treated with Nexium, 40 mg. daily.  The examiner reported that the Veteran suffers from infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation, substernal pain, and sleep disturbance caused by esophageal reflux.  The examiner indicated that these symptoms occurred four or more times per year, and lasted from one to nine days.  The examiner stated that the Veteran also experiences nausea, which occurs four or more times a year and last less than one day.  The Veteran also described an intermittent sensation of fullness and reflux symptoms.

Based on the foregoing evidence, the Board finds that a 30 percent evaluation is appropriate for the entire appeal period.  The Board recognizes that the December 2014 VA examiner described the Veteran's GERD and hiatal hernia symptoms as "infrequent;" however, that characterization is not supported by the medical evidence of record.  Specifically, private treatment records repeatedly document the Veteran's treatment for persistent epigastric distress with symptoms of pyrosis, regurgitation, dysphagia, and substernal pain.  Moreover, the Board notes that the Veteran's symptoms were severe enough to merit open abdominal surgery in March 2010 to repair her extensive hiatal hernia adhesions.  To this end, the Board finds the Veteran's GERD with hiatal hernia symptoms to be productive of a considerable impairment of health.

The Board has considered whether the Veteran is entitled to a higher, 60 percent evaluation under DC 7346.  However, there is no evidence of material weight loss related to the GERD with hiatal hernia.  Moreover, there is no evidence of hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health at any time during the appeal period.  As such, the Board finds that a higher evaluation for the service-connected GERD with hiatal hernia is not warranted.

Accordingly, the Board concludes that the totality of the evidence of record demonstrates that a 30 percent rating, but no higher, is warranted for service-connected GERD with hiatal hernia under the schedular criteria.

III.  Additional considerations

Additionally, the Board finds that the Veteran's Graves' disease and GERD with hiatal hernia do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for lumbar spondylosis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's Graves' disease and GERD with hiatal hernia with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Thus, the Veteran's current schedular ratings under DC 7903 and DC 7346 are adequate to fully compensate her for her disabilities on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not suggested that her Graves' disease and/or GERD with hiatal hernia preclude her employment.  Additionally, there is no indication in the record that the Veteran's service-connected Graves' disease and GERD with hiatal hernia negatively impacted her employability.  On VA examination in December 2014, it was indicated that pertinent disability would not impact her ability to work.  Thus, any further consideration of the Veteran's claims under Rice is not warranted at this time.














ORDER

A disability evaluation of 60 percent, but no higher, for Graves' disease prior to December 11, 2014, is granted.

A disability evaluation of 30 percent, but no higher, for GERD with hiatal hernia is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


